Title: To John Adams from Antoine Marie Cerisier, 14 May 1782
From: Cerisier, Antoine Marie
To: Adams, John



Amsterdam 14 May 1782
Monsieur

Vous savez à quel point les interêts de l’Amerique me sont chers. Un enthousiasme fanatique ne m’a pas guidé; j’ai regardé sa cause comme celle de l’humanité; et j’y suis d’autant plus attaché que j’ai cru suivre les vrais principes. Ainsi vous ne serez pas étonné Si je n’ai pas été indifférent sur ce qui pouvait affecter son crédit. Vous sentez déjà que je veux parler du mauvais succés du dernier emprunt de cinq millions ouvert chez Mr Hodson. Je ne croirai jamais, comme on affecte d’en répondre le bruit, que Mr Hodson, Anglomane dans le coeur, a taché de vous engager à lui donner votre confiance, afin de porter un coup mortel à l’Amérique. Ce qué j’ai pu recueillir sur ce Sujet, c’est que bien des personnes croyent que c’est un coup irréparable: c’est ce qué je n’ai jamais pu me persuader. Il me Semble qu’une conduite hardie et décisive de votre part à l’égard de ceux qui ont brigué ou briguent encore cette négociation, pourrait réparer cet écher. Je Sais même un de mes amis qui Se flatte de la faire reussir, au cas que vous voulussiez prendre confiance en lui. Il connaît une maison puissante, accréditée, qui, seule, intéressée dans cette affaire, la ferait reussir plus qu’une société. C’est Mr Mandrillon qui connaît cette maison; il a toujours été extrêmement zéllé pour la cause americaine; je l’ai vu extremement affecté de l’échec qu’a éprouvé cette négociation. Il a une adresse, et des talens et des connaissances non communes Dans ces Sortes d’affaires; et il se flatte de vous communiquer à ce sujet un plan dont les conséquences seraient tres avantageuses pour l’Amérique. J’attends votre Réponse avec impatience sur ce sujet; en vous priant d’etre persuadé que je serai toute ma vie avec le respect dú à vos grandes qualités Monsieur votre très humble & très obeissant Serviteur

A M Cerisier

